

114 S2128 RS: Inspector General Mandates Reporting Act of 2015
U.S. Senate
2015-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 305114th CONGRESS1st SessionS. 2128[Report No. 114–171]IN THE SENATE OF THE UNITED STATESOctober 5, 2015Mr. Sasse (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 30, 2015Reported by Mr. Johnson, with amendmentOmit the part struck through and insert the part printed in italicA BILLTo require the Council of Inspectors General on Integrity and Efficiency to submit to Congress a
			 report on Inspector General mandates.
	
 1.Short titleThis Act may be cited as the Inspector General Mandates Reporting Act of 2015. 2.Reporting requirements of Inspectors General (a)DefinitionIn this section, the term reporting requirement means a report that an Office of Inspector General is required to complete under the Inspector General Act of 1978 (5 U.S.C. App.) or any other provision of law.
 (b)Report by Inspectors General to CIGIENot later than 60 days after the date of enactment of this Act, each Office of Inspector General shall submit to the Council of Inspectors General on Integrity and Efficiency a report, which—
 (1)shall include a list of each reporting requirement for the Office of Inspector General; and (2)may include a list of each reporting requirement that the Office of Inspector General recommends should be modified or repealed.
 (c)Report by CIGIE to CongressNot later than 60 days after the date on which the Council of Inspectors General on Integrity and Efficiency receives the reports required to be submitted under subsection (a)(b), the Council shall submit to Congress a report, which—
 (1)shall include— (A)a list of each reporting requirement that is common to more than 1 Office of Inspector General; and
 (B)a list, by Office of Inspector General, of each reporting requirement that is unique to that Office of Inspector General; and
 (2)may include recommendations for reporting requirements that should be modified or repealed. (d)FormEach report submitted under this section shall be in unclassified form, but may include a classified annex.November 30, 2015Reported with amendment